Citation Nr: 1229055	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  04-31 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to special monthly pension for a surviving spouse based on the need for regular aid and attendance or at the housebound rate.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel



INTRODUCTION

The Veteran served on active duty from April 1965 to October 1967.  The Veteran died in May 1988; the Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefit sought on appeal.

On her August 2004 Substantive Appeal (VA Form 9), the Appellant requested a Board hearing.  Shortly thereafter, in September 2004, the Appellant indicated that she no longer wished to have a Board hearing.  Her hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

This claim came before the Board in December 2007, September 2010, and August 2011.  On each occasion, the Appellant's claim was remanded for additional evidentiary development.  Such development having been accomplished, the claim is returned to the Board for adjudication.


FINDINGS OF FACT

1.  The Appellant failed to report without cause to VA examinations scheduled in December 2009, January 2011, January 2012, and April 2012, to determine her need for aid and attendance and her housebound status.

2.  The evidence of record reflects that the Appellant is not blind, in a nursing home or substantially confined to her home by reason of disabilities, or so helpless as to require the regular aid and attendance of another person to perform personal care functions of everyday living or to protect herself from the hazards and dangers incident to the daily environment.


CONCLUSION OF LAW

The criteria for an award of special monthly pension based upon the need for the regular aid and attendance of another person or on account of being housebound have not been met.  38 U.S.C.A. §§ 1541, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.351, 3.352 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Appellant's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  
Prior to and following the initial adjudication of the Appellant's claim, letters dated in August 2003, January 2004, January 2008, and October 2011, fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The aforementioned notice letters also informed the Appellant of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  To the extent that these notice letters were not sent prior to initial adjudication of the Appellant's claim, this was not prejudicial to her, since she was subsequently provided adequate notice in January 2004, January 2008, and October 2011, she was provided ample time to respond with additional argument and evidence, the claim was readjudicated, and supplemental statements of the case (SSOCs) were provided to the Appellant in January 2010, May 2011, and April 2012.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2011) (harmless error).  In view of the foregoing, the Board finds that the Appellant was notified and aware of the evidence needed to substantiate her claim, as well as the avenues through which she might obtain such evidence, and of the allocation of responsibilities between herself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Appellant's medical records are in the file.  The Appellant has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claim.


The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Appellant was afforded VA examinations to determine her need for aid and attendance as well as her housebound status in December 2009, January 2011, January 2012, and April 2012.  The Appellant failed to report to each of the aforementioned examinations and has provided no cause for this failure to report.  While VA has a statutory duty to assist the Appellant in developing evidence pertinent to a claim, the Appellant also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  It is incumbent upon an appellant to submit to VA examinations when applying for a VA benefit, especially in instances, such as in this case, where the examination is essential to assessing her need of aid and attendance.  See 38 C.F.R. §§ 3.326, 3.655 (2011).  Additional examination is not warranted.  See 38 C.F.R. § 3.655 (2011).

Additionally, the Board finds there has been substantial compliance with its December 2007, September 2010, and August 2011 remand directives.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remands.  See Stegall, supra, (finding that a remand by the Board confers on the Appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2011).


As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Appellant is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Appellant has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Appellant has had a meaningful opportunity to participate in the adjudication of her claim such that the essential fairness of the adjudication is not affected.

II.  The Merits of the Claim

The Appellant, as the widow of the Veteran, has been found eligible for pension based on the non-service-connected death of the Veteran.  She is seeking increased pension benefits based on her claim that she needs regular aid and attendance or is housebound.  In August 2004, the Appellant reported that she had lost most movement in her right arm and required shots for her back pain.  She also stated that she had a home health aid to assist her with bathing, housework, etc.  See Substantive Appeal, August 20, 2004.  In July 2012, the Appellant's representative asserted that she has chronic obstructive pulmonary disease, a history of heart attacks, back, neck, leg, and shoulder disabilities and appears to have lost vision in an eye.  She also had near blackouts, could only walk half of one block and is unable to bring in her own mail.  See Written Brief Presentation, July 30, 2012.

A surviving spouse who is entitled to pension will receive an increased rate of pension if she is in need of regular aid and attendance or is permanently housebound.  See 38 U.S.C.A. § 1541(d), (e) (West 2002).  For pension purposes, a person shall be considered in need of regular aid and attendance if the person is (1) a patient in a nursing home or (2) blind or so nearly blind or significantly disabled as to need or require the regular aid and attendance of another person.  See 38 U.S.C.A. § 1502(b) (West 2002).  A person will be considered blind or so nearly blind as to need regular aid and attendance if she has corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less.  See 38 C.F.R. § 3.351(c)(1) (2011).

In determining whether a person needs regular aid and attendance, consideration is accorded to the inability of the person to dress or undress herself, to keep herself ordinarily clean and presentable, to feed herself, to attend to the wants of nature, or to protect herself from hazards or dangers incident to her daily environment.  It is not required that all of the listed types of incapacity be found to exist before a favorable rating may be made.  It is only necessary that the evidence establish that the person is so helpless as to need regular aid and attendance, not that there be a constant need.  See 38 C.F.R. § 3.352(a) (2011).

In the present case, the Appellant has not asserted that she is in a nursing home.  In fact, in her representative's July 2012 Written Brief Presentation, it is noted that she lives in a single story house.  See Written Brief Presentation, July 30, 2012.  As such, the Appellant's claim fails to meet the criteria set forth in 38 U.S.C.A. § 1502(b)(1).  Further, despite the Appellant's representative's claim that she "appears to have lost vision in an eye," (see id) there is no medical evidence of record to substantiate this claim.  As noted above, the Appellant was scheduled for at least five VA aid and attendance examinations, to which she failed to report.  Thus, the Appellant's claim also fails to meet the criteria set forth in 38 U.S.C.A. § 1502 (b)(2) and 38 C.F.R. § 3.351(c)(1) (2011).

Even when a surviving spouse who is entitled to pension does not qualify for pension at the aid and attendance rate, an increased rate of pension is authorized if the person is permanently housebound.  See 38 U.S.C.A. § 1541(e) (2011).  A person is considered permanently housebound if she is substantially confined to her home by reason of disabilities that are reasonably certain to remain throughout her lifetime.  See 38 U.S.C.A. § 1502(c) (West 2002); 38 C.F.R. § 3.351(f) (2011).

Despite a thorough review of the medical evidence that the Appellant has submitted in support of her claim, there is no indication that she is permanently housebound.  Further, as noted above, the Appellant failed to report to her scheduled VA examinations, which could have provided crucial information with respect to this question.  As such, the Board has little choice but to deny the claim.

As the preponderance of the evidence is against the claim of entitlement to special monthly pension for a surviving spouse based on the need for regular aid and attendance or for being housebound, the benefit-of-the-doubt rule does not apply, and the Board has no other recourse but to deny the claim.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to special monthly pension for a surviving spouse based on the need for regular aid and attendance, or at the housebound rate, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


